Citation Nr: 0521262	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-10 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for service-connected left foot plantar fasciitis.

2.  Entitlement to service connection for a right foot 
condition, secondary to left foot plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her acquaintance



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 2000 to 
February 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In September 
2001, the RO granted service connection for left foot plantar 
fasciitis and awarded a noncompensable rating, effective 
February 10, 2001.  The veteran testified before the 
undersigned Veterans Law Judge at a March 2004 Board hearing 
at the RO.  In May 2005, the RO granted an initial increased 
rating of 10 percent for service-connected left foot plantar 
fasciitis, effective March 13, 2001.  As the veteran's 
representative indicated in a July 2005 brief that the 
veteran is not satisfied with this rating, this claim is 
still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2003, the RO denied service connection for a right 
foot disorder, as secondary to the service-connected left 
foot disability.  As part of a July 2004 Board remand, the RO 
was instructed to issue the veteran a statement of the case 
regarding her secondary service connection claim, and notify 
the veteran of the need to file a timely substantive appeal 
to perfect appellate review.  Although the RO issued a May 
2005 supplemental statement of the case concerning the 
secondary service connection claim for a right foot disorder, 
it did not provide any notice to the veteran regarding the 
need to submit a substantive appeal.  Accordingly, the issue 
of secondary service connection for a right foot disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

Effective February 10, 2001, the veteran's service-connected 
left foot plantar fasciitis is currently manifested by 
subjective complaints of pain in the left dorsal side, 
plantar medial surface, and mid arch, increased with 
prolonged standing or running, weakness, and fatigability, 
and objective findings of congenital flatfoot, moderate to 
severe subtalar joint pronation, left ankle equinus, minimal 
limitation of motion of the ankle, and x-ray evidence of 
calcaneal insufficiency avulsion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left foot plantar fasciitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code's 5024, 5003, 5276-5278, 5282, 5284; 38 C.F.R. § 4.73, 
Diagnostic Code 5310 (2004).

2.  The proper effective date of the 10 percent evaluation is 
February 10, 2001.  38 U.S.C.A. § 5100(West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a July 2001 VA letter, prior to 
the September 2001 rating decision.  The veteran was notified 
of the evidence necessary to substantiate a claim of service 
connection for left plantar fasciitis.  The RO also notified 
the veteran of the responsibilities of VA and the veteran in 
developing the record.  Specifically, the RO notified the 
veteran that VA would make reasonable efforts to obtain all 
relevant evidence in the custody of a federal department or 
agency.  The RO notified the veteran of her responsibility to 
respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for her.  The RO also 
requested the veteran to advise VA of any additional evidence 
she considered relevant to her claim for service connection 
for left foot plantar fasciitis, so that VA could help by 
getting that evidence.  Additionally, after the RO granted 
service connection for left foot plantar fasciitis in 
September 2001, the RO notified the veteran in a July 2004 
letter of the evidence necessary to substantiate an initial 
increased rating claim for left foot plantar fasciitis, and 
the respective responsibilities of VA and herself in 
developing the claim, including her responsibility to submit 
all relevant evidence in her possession.

In September 2001 and May 2005 rating decisions, the April 
2002 statement of the case, and the May 2005 supplemental 
statement of the case, the RO notified the veteran of the 
laws and regulations pertaining to service connection and 
increased rating claims, and provided a detailed explanation 
why service connection and an initial increased rating of 10 
percent was warranted for left plantar fasciitis under the 
applicable laws and regulations based on the evidence 
provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in August 2001 and 
July 2004, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and her representative were notified of the evidence 
and information necessary to substantiate her claim for 
service connection and an initial increased rating; were 
notified of the respective responsibilities of VA and herself 
as it pertained to who was responsible for obtaining such 
evidence; and also were notified to submit all relevant 
evidence she had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

The veteran filed a service connection claim for left foot 
plantar fasciitis in March 2001.  In September 2001, the RO 
granted service connection for left foot plantar fasciitis 
and assigned a noncompensable rating, effective February 10, 
2001.  The veteran appealed this action, contending that she 
is entitled to a higher disability rating.  Specifically, she 
stated on her VA Form 9 that she is unable to stand on her 
foot longer than 10 minutes and cannot support herself.  In 
March 2004, the veteran testified in a Board hearing that any 
regular activity involving standing is 10 times harder for 
her than for other people, that she can walk a few blocks 
without her foot bothering her, and that running is 
completely out of the question.  She indicated that she sits 
during employment when they are not busy and that her 
employer has made an exception for her because of her feet.  
She stated that she has taken medication for her foot but 
nothing helps, and that orthotics she was given made the 
problem worse.  She indicated that the only thing she can do 
for her pain is to sit down and try to stay off of her feet.  
She also stated that her back gets uncomfortable sometimes 
from standing on the sides of her feet.  She noted that she 
cannot stand on her toes or heels, and that any stretching of 
her muscles or people touching her foot causes pain.  She 
also noted that she cannot wear dress shoes and pretty much 
only wears tennis shoes and her slippers.  She stated that 
she usually tries to tough it out at work, though she has 
missed some days because of her feet, but she noted that they 
are pretty lenient with her because of her disability.  The 
veteran's acquaintance testified that she is concerned for 
the veteran's quality of life because her job is located near 
a strip club, and that because she cannot stand on her feet 
she is limited in her job prospects.  She also noted that the 
expense of having the veteran live with her is causing a 
financial burden because the veteran is not covered by 
insurance, and cannot help around the house because she 
cannot stand.  In sum, the veteran contends that her left 
foot plantar fasciitis is more severe than warranted by a 
noncompensable rating, thus entitling her to a higher 
disability rating.  

In May 2005, the RO granted an initial rating of 10 percent 
for left foot plantar fasciitis, effective March 13, 2001.  
However, in a July 2005 post-remand brief the veteran's 
service representative indicated dissatisfaction with this 
rating; thus, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In this case, there is no diagnostic code specific to left 
foot plantar fasciitis.  For this reason, the RO evaluated 
the veteran's service-connected disability by analogy under 
Diagnostic Codes (DC's) 5024-5277.  DC 5024 addresses 
tenosynovitis, and DC 5277 addresses bilateral weak foot.  
38 C.F.R. § 4.71a.  The Board will consider whether the 
veteran can receive a higher rating under these diagnostic 
codes, as well as any other potentially applicable diagnostic 
codes.

Tenosynovitis under DC 5024 is to be rated on limitation of 
motion of affected parts as degenerative arthritis. 38 C.F.R. 
§ 4.71a, DC 5024.  DC 5003 provides that degenerative 
arthritis established by x-ray findings will be evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.

Limitation of ankle motion is rated as 10 percent disabling 
when "moderate" in degree and 20 percent disabling when 
"marked" in degree. 38 C.F.R. § 4.71a, DC 5271 (2004).  
Normal range of motion of the ankle is measured as 0-20 
degrees of dorsiflexion and 0-45 degrees of plantar flexion. 
38 C.F.R. § 4.71, Plate II (2004). The words "moderate" and 
"marked" are not defined in the VA Schedule for Rating 
Disabilities.  Rather it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

Bilateral weak foot is rated as 10 percent disabling under DC 
5277, and is defined as a symptomatic condition secondary to 
many constitutional conditions, characterized by atrophy of 
the musculature, disturbed circulation, and weakness.  The VA 
rating schedule provides that the underlying condition should 
be rated and the minimum rating is 10 percent.  38 C.F.R. 
§ 4.71a.

DC 5276 addresses the rating criteria for flatfoot, acquired.  
Pronounced flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement, 
and severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances is to be rated as 
50 percent disabling bilaterally, and 30 percent disabling 
unilaterally.  Severe flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities is to be rated as 30 percent 
disabling bilaterally, and 20 percent disabling unilaterally.  
Moderate flatfoot with weight-bearing line over or medial to 
great toe, inward bowing of the tendo Achillis, pain on 
manipulation, and use of the feet, bilaterally or 
unilaterally warrants a 10 percent rating.  Mild flatfoot 
with symptoms relieved by built-up shoe or arch support 
warrants a noncompensable rating.  38 C.F.R. § 4.71a.

VA regulations provide that when rating static foot 
deformities, it is essential to make an initial distinction 
between bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality, which is not compensable or pensionable.  In the 
acquired condition, it is to be remembered that depression of 
the longitudinal arch, or the degree of depression, is not 
the essential feature.  The attention should be given to 
anatomical changes, as compared to normal, in the 
relationship of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, and the 
medial tilting of the upper border of the astragalus. 
38 C.F.R. § 4.57.

DC 5278 addresses claw foot (pes cavus), acquired.  Claw foot 
with marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, and 
marked varus deformity warrants a 50 percent rating 
bilaterally, and a 30 percent rating unilaterally.  Clawfoot 
with all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads warrants 
a 30 percent rating bilaterally, and a 20 percent rating 
unilaterally.  Clawfoot with the Great toe dorsiflexed, some 
limitation of dorsiflexion at ankle, definite tenderness 
under metatarsal heads bilaterally and unilaterally warrants 
a 10 percent rating.  Slight clawfoot warrants a 
noncompensable rating.  38 C.F.R. § 4.71a.

Hammer toe of all toes, unilateral without claw foot is 
addressed by DC 5282 and warrants a 10 percent rating; single 
toes warrant a noncompensable rating.  38 C.F.R. § 4.71a.

DC 5284 addresses other foot injuries.  A severe foot injury 
warrants a 30 percent rating; moderately severe, 20 percent; 
and moderate, 10 percent.  38 C.F.R. § 4.71a.  A rating of 40 
percent shall be assigned with actual loss of use of the 
foot.  See DC 5284, Note.

The veteran's left foot plantar fasciitis previously had been 
rated under 38 C.F.R. § 4.73, DC 5310 for muscle injuries to 
Muscle Group X.  Slight disability of the plantar muscles of 
Muscle Group X warrants a noncompensable (i.e., 0 percent) 
rating; moderate muscle disability warrants a 10 percent 
rating; moderately severe muscle disability warrants a 20 
percent rating; and severe muscle disability warrants a 30 
percent rating.  Again, as the words "severe," "moderately 
severe," "moderate," and "slight" are not defined in the 
VA Schedule for Rating Disabilities in terms of non-missile 
or shell fragment muscle injuries.  Thus, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc. 

As noted, the veteran is currently rated as 10 percent 
disabling under DC's 5024 (tenosynovitis)-5277 (bilateral 
weak foot).  38 C.F.R. § 4.71a.  In order to receive a higher 
rating under DC 5024, the evidence must show marked 
limitation of motion of the left ankle.  The Board notes that 
10 percent is the highest schedular rating under DC 5277.

The service medical records include a July 2000 treatment 
report showing complaints of pain in the left dorsal side of 
foot with ambulation, at a 3-4/10.  The veteran stated that 
the pain started one month ago during the six weeks of basic 
training, and subsided until last night after a run.  She 
noted that the pain starts from mid 1st/2nd metatarsal to 
halfway up the calf, and that she only has pain when she 
bears weight.  On examination, the veteran had reproducible 
pain on palpation of the mid 1st metatarsal, full range of 
motion, and distal pulses.  She was able to walk in place and 
the foot examination showed no swelling or erythema noted at 
the site of pain.  There was no point tenderness over the 
dorsum.  X-rays were negative for fracture, bone spurs, and 
fluid collection.  The examiner found reproducible point 
tenderness on palpation and possible neuroma.  The veteran 
was administered crutches and was restricted from 
calisthenics, marching, and running. 

A September 2000 podiatry clinical report shows tenderness in 
the mid arch with palpation, with no erythema, or edema.  X-
rays were negative for fracture, and positive for calcaneal 
insufficiency avulsion.  The impression was possible strain 
in arch secondary to flat foot.  The veteran was instructed 
to wear tennis shoes and decrease activity.

A later September 2000 podiatry clinical report shows a 
provisional diagnosis of pes planus.  The veteran also was 
fit with arch supports.

An October 2000 outpatient treatment report shows complaints 
of foot pain for the past two months particularly with 
running.  The examiner found slight pes planus deviation and 
tenderness to palpation at the mid foot plantar fascia area 
with no gross deformities, and no evidence of bony, 
articular, or soft tissue abnormalities.  The examiner also 
found no functional impairment, full range of motion without 
pain, swelling, or crepitus, full weight-bearing, and gait 
cycle intact.  The diagnosis was left foot plantar fasciitis.  
The veteran was instructed to do physical therapy 
rehabilitation, ice, elevate and massage foot, and continue 
use of orthotics.

A January 2001 podiatry clinical report shows the veteran was 
referred for chronic foot pain resistant to treatment.  A 
November 2000 bone scan was noted to be negative.  The 
veteran complained of an inability to run or even walk for 
prolonged distances without disabling pain, with the area of 
the most tenderness being on the plantar medial surface of 
left midfoot.  There was no pain under the heel.  The gait 
analysis showed moderate to severe subtalar joint pronation 
bilaterally, and left ankle equinus.  Dorsiflexion was 
negative 2 degrees with knee extended and negative 8-10 
degrees with knee flexed.  The x-ray did not show any 
structural abnormality.  The examiner found the veteran was 
compensating for the equinus via excessive subtalar joint 
pronation, which was stretching the plantar fascia, causing 
plantar fasciitis.  The examiner noted that it had become 
severe, probably because of running and exercise.  The 
examiner also noted that since everything else had failed 
they would do a cast with crutches for six weeks.

After service, an August 2001 VA examination report shows 
complaints of foot pain, on a good day at 4 out of 10, and on 
a bad day at 10, with more severe pain from standing or 
walking for over 10 minutes.  The veteran also complained of 
weakness, but denied stiffness, swelling, fatigability, lack 
of endurance, warmth, or redness.  She stated that the only 
treatment is support tennis shoes.  She noted that she is 
unable to use the orthotics given to her and does not use 
crutches or braces, noting that she cannot walk with the 
crutches.  She indicated that she has never had surgery on 
this foot but does want it corrected.  She also noted that 
she was scheduled for surgery while in service but this was 
at the time of her discharge and she never received surgery.  
She indicated that she is unable to work, because she cannot 
stand on her feet.  She reported that prior to going to the 
Air Force, she worked as a cocktail waitress, but now in the 
last week she has been in a sedentary job, in which she 
thinks she will be able to accommodate her feet.  The 
examiner noted that the veteran could walk flat-footed, and 
that she claimed she could not walk on her tiptoes and 
refused to try to walk on her heels.  She could touch her 
toes, do deep knee bends, rotate her foot around from right 
to left, left to right without any problems, and walk briskly 
with a normal gait.  The veteran indicated that her feet are 
cold, however, she stated that she always has had cold feet.  
She denied hammertoes, claw feet, or any other deformities or 
problems with her feet.  She could dorsiflex her ankle 20 
degrees and plantar flex 45 degrees, which the examiner 
indicated is normal.  She had normal posture and full range 
of motion of all extremities.  On examination of her left 
foot, she complained of pain with passive range of motion, 
including passive dorsiflexion, passive rotation, and passive 
plantar flexion.  There was no swelling, warmth, erythema, 
open lesions, calluses, fungus or discoloration, temperature 
deviation, or visual evidence of deformity.  There was about 
a 10 cm. area at the bottom of her foot where she complained 
of pain with palpation.  The diagnosis was plantar fasciitis 
of the left foot by history and documentation.  X-ray 
examination showed no fracture or bone destruction; normal 
joint relationships maintained; no plantar calcaneal spur 
formation; unremarkable soft tissues with no localized 
swelling; and an incidental note of accessory navicular bone.  
The x-ray impression was negative study of the left foot.

A July 2004 VA examination report shows complaints of pain in 
the ball of her left foot that started in basic training.  
She indicated that she was given orthotics but only wore them 
for two weeks, because they did not help and actually made 
her symptoms worse.  She also was given a course of physical 
therapy along with exercises, but this did not provide much 
improvement either.  The examiner noted that she was 
recommended for surgery of the left foot; however she was 
being discharged and therefore there was no further 
intervention of the foot.  The examiner also noted that 
despite protest she did have the surgery and was discharged 
anyway and became ineligible for further care.  The veteran 
indicated that she continues to have pain primarily now in 
the mid arch of her foot with the pain, on a scale of 1-10, 
as a 6 most of the time.  She denied stiffness, swelling, 
heat, or redness, but did report little fatigue due to pain.  
At the present time she is not receiving any treatment for 
her foot since medication does not work; she stated that she 
has built up a tolerance to Motrin, which no longer works.  
She also stated that there are no specific flare-ups as her 
foot hurts all the time, limiting her standing and walking to 
about 10 minutes, and preventing her from walking on her 
heels or toes.  She noted that the only thing she wears now 
is old tennis shoes, which she is comfortable walking in, and 
that she stopped using crutches because this caused more 
weightbearing to the right foot, which caused right foot 
pain.  She is able to walk flat-footed.  She stated that her 
feet are cold all the time.  She denies hammertoes, claw 
feet, or any other deformities to her feet, and indicated 
that the only thing that really helps her pain is getting off 
her feet or standing on the lateral edge of both of her feet.  
She noted that at the present time, she works as a supervisor 
in a boutique store, has a chair on which she sits down 
behind the counter, and that this position requires little 
standing.  In terms of activities of daily living, she noted 
that it is sometimes difficult for her to take a shower, as 
standing can cause pain.  

On physical examination, the veteran had a somewhat slow but 
normal gait and posture.  She was walking without use of 
assistive devices, and was wearing tennis shoes.  Examination 
of her left foot revealed loss of medial arches with no 
discoloration, edema, warmth, open lesions, callus formation, 
or fungus.  Dorsalis pedis and posterior tibial pulses were 
2+ in the left foot.  The left foot was cool to touch with 
good turgor.  She had significant tenderness to palpation of 
the mid arch of the foot, as when the examiner touched her 
foot, she winced.  She refused to tandem walk on heels or 
toes due to complaints of pain.  Passive motion of the foot 
caused minimal discomfort.  She had normal posture when 
standing, and both Achilles tendons appeared normally 
aligned.  X-ray examination on plantar, lateral, and oblique 
views of the left foot showed normal alignment.  There was no 
fracture, dislocation, arthritic change, no soft tissue 
swelling, or radiopaque foreign body.  The x-ray impression 
was no evidence of fracture, dislocation, or arthritic 
change.  The examiner noted that in comparison to the 
previous study, there was no significant interval change 
seen.  The diagnosis was plantar fasciitis left foot; and 
limitations in activity due to pain.

Upon review, the Board finds that the preponderance of the 
evidence is against entitlement to an initial rating higher 
than 10 percent for left foot plantar fasciitis.

A rating higher than 10 percent under DC 5024 for limitation 
of motion due to arthritis is not warranted, as the evidence 
does not show arthritis in the left foot.  38 C.F.R. § 4.71a, 
DC's 5024, 5003.  An August 2001 x-ray examination report 
shows normal joint relationships.  A July 2004 x-ray 
examination report also shows no arthritic changes in the 
left foot.  Moreover, aside from January 2001 findings of 
loss of 2 degrees of dorsiflexion with knee extended and 
minus 8-10 degrees with knees flexed, physical examination in 
July 2000, October 2000, and August 2001 showed the left 
ankle had full range of motion.

Additionally, a 10 percent rating is the highest schedular 
rating the veteran can receive under DC 5277 for weak foot, 
bilateral.  38 C.F.R. § 4.71a.  The Board also notes that the 
VA Rating Schedule provides that a 10 percent rating is only 
warranted for bilateral weak foot, while the veteran's foot 
disorder is only on the left.  

The veteran also is not entitled to a higher rating under DC 
5276 for flatfoot acquired, as the evidence does not show 
that the veteran's flatfoot is an acquired condition.  Under 
38 C.F.R. § 4.57, flatfoot is considered to be a congenital 
condition when there is a depression of the arch, with no 
evidence of abnormal callosities, areas of pressure, strain 
or demonstrable tenderness.  In July 2000, the veteran had 
reproducible point tenderness on palpation; and in September 
2000, she had possible strain in the arch secondary to 
flatfoot and was provided with orthotics.  In October 2000, 
she was found to have slight pes planus deviation and was 
tender to palpation at the mid foot plantar fascia area, but 
had no gross deformities.  She was found to have a moderate 
to severe bilateral subtalar joint pronation from 
compensating for her left ankle equinus in January 2001.  In 
August 2001, she complained of pain at the bottom of her 
feet.  A July 2004 examination report shows loss of medial 
arches, and significant tenderness to palpation of mid arch; 
but, both Achilles were normally aligned; and the x-ray 
showed normal alignment.  Although the veteran does have 
areas of demonstrable tenderness and subtalar joint 
pronation, in order for her flatfoot to be considered an 
acquired condition, there must be findings of anatomical 
changes in the relationship of the foot and leg, particularly 
to the inward rotation of the superior portion of the os 
calcis, medial deviation of the insertion of the Achilles 
tendon, and medial tilting of the upper border of the 
astragalus.  38 C.F.R. § 4.57.  As the evidence shows the 
left foot, including the Achilles' tendon, has normal 
alignment with no gross deformities, the veteran's flat foot 
is considered a congenital disorder, which is not compensable 
under the regulations.  Id.  Moreover, even if the veteran's 
flat foot was acquired, she would not be entitled to a rating 
higher than 10 percent under DC 5276, as the evidence does 
not show marked deformity, swelling on use, or characteristic 
callosities.  38 C.F.R. § 4.71a.  August 2001 and July 2004 
examination reports show no calluses or swelling.  An October 
2000 examination report shows no gross deformities; and in 
July 2004, x-ray examination shows normal alignment.

DC 5278 (for claw foot) and DC 5282 (for hammer toes) do not 
apply as the veteran denied hammertoes, claw feet, or other 
deformities in August 2001 and July 2004 examination reports.

A rating higher than 10 percent under DC 5284 also is not 
warranted, as the evidence does not show a moderately severe 
foot injury.  Although there are findings of congenital 
flatfoot and pain on use, in October 2000 and August 2001, 
the veteran was found to have no soft tissue abnormalities; 
and in July 2004, x-ray examination showed normal alignment, 
with no evidence of fracture or arthritic change.  As a 
whole, this more closely approximates the criteria for a 
moderate foot injury, which warrants a 10 percent rating.  
38 C.F.R. § 4.71a, DC 5284.

Similarly, the evidence does not show a moderately severe 
muscle injury in the left foot under 38 C.F.R. § 4.73, DC 
5310.  In January 2001, it was noted that the veteran's 
subtalar joint pronation was stretching the plantar fascia, 
causing the plantar fasciitis.  This resulted in a painful 
plantar surface and arch, aggravated by standing and walking.  
While the evidence does show impairment in the left foot, 
these findings more closely approximate the criteria for a 
moderate muscle injury under 38 C.F.R. § 4.73, DC 5310, which 
warrants a 10 percent rating.  The Board also notes that the 
rating criteria under DC 5310 more accurately address 
injuries related to shrapnel or missile wounds.  See 
38 C.F.R. § 4.56.

Moreover, a rating higher than already assigned, based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board notes that the 
medical evidence shows painful arches in the left foot, some 
tenderness to palpation and on forced motion, pain on 
standing or walking for prolonged periods of time, and some 
complaints of fatigability and weakness.  However, the 
veteran's present level of disability, including functional 
loss due to pain, already is contemplated by the 10 percent 
rating under DC's 5024-5277.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As the veteran 
was discharged from service in February 2001, the effective 
date of the 10 percent rating should be February 10, 2001, 
the first day after the date of separation from service.  

In sum, the Board finds that the evidence more nearly 
approximates the criteria for a 10 percent rating under DC 
5024-5277.  See 38 C.F.R. §§ 4.7, 4.25.  In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine, but it does not apply.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

ORDER

Entitlement to an initial rating, effective from February 10, 
2001, for higher than 10 percent for service-connected left 
foot plantar fasciitis is denied.


REMAND

The Board previously remanded this case in July 2004, in 
part, for the issuance of a statement of the case concerning 
the veteran's service connection claim for a right foot 
disorder, as secondary to a left foot disability, and notice 
of the veteran's need to submit a timely substantive appeal 
to perfect appellate review.  The RO provided the veteran 
with a May 2005 supplemental statement of the case addressing 
the secondary service connection claim, but did not notify 
the veteran of her responsibility to submit a timely 
substantive appeal.

Under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159, VA has a duty 
to notify the veteran of the respective responsibilities of 
VA and the veteran in providing information and evidence 
necessary to substantiate the claim.  Moreover, the Board is 
obligated by law to ensure that the RO complies with its 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

The AMC should issue the veteran a VA 
letter notifying her of her obligation 
to submit a timely substantive appeal to 
perfect appellate review regarding her 
service connection claim for a right 
foot disorder as secondary to a left 
foot disability.  A VA Form 9 should be 
provided with the letter; and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


